In re Watters, Sherry; Breyene, Frances M.; Recasner, Gina; Wiltz, Gretchen; Lemeaux, Wendy; Plaintiff(s); Applying for Reconsideration of this Court’s action dated January 31, 2003; Parish of Orleans, Civil District Court, Div. J, Nos. 01-17775 and 01-18355; to the Court of Appeal, Fourth Circuit No. 2002-C-2490.
Reconsideration application not considered. See Supreme Court Rule IX, Section 6.
CALOGERO, C.J., would grant reconsideration and assigns reasons.
JOHNSON, J., would grant the reconsideration.